



Exhibit 10.1
Executed Version
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


AMENDMENT No. 6 TO PURCHASE AGREEMENT COM0270-15


This Amendment No. 6 COM0198-18 (the “Amendment No. 6”), dated as of June 29,
2018 (“Amendment No.6”) is between Embraer S.A. (“Embraer”) and Aircastle
Holding Corporation Limited (“Buyer”) collectively referred to herein as the
“Parties”, and constitutes an amendment and modification to Purchase Agreement
COM0270-15 dated June 12th, 2015 as amended from time to time (the “Purchase
Agreement”).
All capitalized terms not otherwise defined herein shall have the same meaning
when used herein as provided in the Purchase Agreement and in case of any
conflict between this Amendment No. 6 and the Purchase Agreement, this Amendment
No. 6 shall control.


WHEREAS, the Parties have agreed to change the Compliance with Laws clause.


NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, Embraer and Buyer hereby agree as follows:


1.
COMPLIANCE WITH LAWS



The Article 26 is hereby deleted and replaced in its entirety by the following:


“Each Party represents and warrants to the other Party hereto that, in
connection with this Agreement (including the negotiation, execution, or
performance thereof), it has not violated and will not violate the ABC
Legislation (defined below). For the avoidance of doubt, neither Party, in
respect to this Agreement, has offered, made, promised, or authorized, nor shall
offer, make, authorize, or promise, directly or indirectly, any improper or
corrupt payment (or otherwise corruptly or improperly provide anything of value)
to anyone, including any third party. This includes offering, making, promising,
or authorizing any improper benefit or advantage, directly or indirectly, to any
employee, officer, official, agent or representative of the other Party, to any
actual or potential customer of either Party, or to any “Government Official”
under any circumstances where one could reasonably anticipate such action may
potentially impact a business decision of either Party in the context of this
Agreement or the subject matter hereof. For the purpose of this Agreement,
“Government Official” means (a) an officer or employee of any national,
regional, local, or other government of any country, (b) an officer or employee
of any department, agency or instrumentality of said government, including any
elected or appointed official in any branch (executive, legislative, or
judiciary), (c) an officer or employee of a company or enterprise owned or
controlled by or performing a function of a government, (d) an officer or
employee of a public or state-sponsored university or research organization, (e)
an officer or employee of a public international organization, (f) a candidate
for political office, (g) a political party or political party or party
official, (h) a member of a royal family or member of the military, (i) an
individual otherwise categorized as a Government Official under applicable local
laws, and (j) to any other person, individual or entity at the suggestion,
request or direction or for the benefit of, or any other person acting in an
official capacity for or on behalf of, any of the persons described in (a)
through (i) above.


Each Party hereto confirms that it has in place reasonably designed and
implemented policies and procedures for compliance with ABC Legislation
(including, but not limited to, a code of ethics (or equivalent document) and an
anti-corruption policy (or equivalent document)). Each Party hereto confirms
that it will comply strictly to such policies and procedures with regard to the
other Party.


[***].


The foregoing representations are made on a continuing basis and shall hold true
until termination or expiration of this Agreement.


[***].


Where:
“ABC Legislation” means (a) with respect to a Party, any legislation enacted in
the country in which that Party is incorporated or where it will conduct
activities related to this Agreement addressing anti-corruption or to enforce or
implement either the United





--------------------------------------------------------------------------------





Nations Convention against Corruption (being the subject of General Resolution
58/4 of 31 October 2003 of the General Assembly of the United Nations) or the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions adopted on 21 November 1997; (b) the U.S.
Foreign Corrupt Practices Act, the UK Bribery Act, and the Clean Company Act, as
amended; and (c) any applicable anti-money laundering laws and regulations.”
2. REINSTATEMENT OF PURCHASE AGREEMENT
All other provisions and conditions of the referenced Purchase Agreement, as
well as its related Attachments, which are not specifically modified by this
Amendment No. 6 shall remain in full force and effect without any change.
3. COUNTERPARTS
This Amendment No. 6 may be signed by the parties hereto in any number of
separate counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and all of which when taken together shall
constitute one and the same instrument.


This Amendment No. 6 may be signed by facsimile with originals duly signed to
follow by an internationally recognized courier.


[INTENTIONALLY LEFT BLANK - SIGNATURE PAGE FOLLOWS]



































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 6 to be effective as of the date
first written above.


EMBRAER S.A.
AIRCASTLE HOLDING CORPORATION LIMITED


By /s/ Mauro Kern
Name: Mauro Kern
Title: Engineering Vice President,
             Engineering and Technology


By /s/ Stephen Quinn
Name: Stephen Quinn
Title: Director


By /s/ Simon Newitt
Name: Simon Newitt
Title: Vice President, Contracts
             Commercial Aviation
 
Place: São José dos Campos - SP
Brazil
Place: Stamford, CT








